DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This action is responsive to the Amendment filed on 03/18/2022. Claims 1-18 are pending in the case. Claims 1, 7, and 13 are independent claims.

Response to Arguments
Applicant's amendments to claims 1 and 7-18, and arguments regarding the objections to claims 1 and 7-18 are persuasive. Accordingly, these objections are hereby withdrawn.
Applicant's amendments to claims 1, 4, 6, 7, 10, 12, 13, 16, and 18, and arguments regarding 35 U.S.C. § 112 rejection of claims 1-18 is persuasive. Accordingly, these rejections are hereby withdrawn.
Applicant's amendments to claims 1, 7, and 13, and arguments regarding 35 U.S.C. § 101 rejection of claims 1-18 are persuasive. Accordingly, these rejections are hereby withdrawn.
Applicant's prior art arguments have been fully considered and are persuasive. Accordingly, these rejections are hereby withdrawn.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Casey R. Garner whose telephone number is 571-272-2467. The examiner can normally be reached on Monday to Friday, 8am to 5pm, Eastern Time.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexey Shmatov can be reached on 571-270-3428. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Casey R. Garner/Examiner, Art Unit 2123